Case 1:19-cr-00338-GHW Document 108 Filed 08/17/21 Page 1 of 2

Amara Cherif
Essex County Jail
354 Doremus Ave.

Newark, N.J 07105

 

 

 

 

 

June 26, 2021

USDC. SDNY
Hon. Gregory H. Woods DOCUMENT =
Clerk of Courts ELECTRONICALLY FILED
500 Pearl Street DATE MILE zB —
New York, NY 10007 Diol 202-|

 

 

 

 

 

 

Case #: 19 CRIM 338

Dear Hon. Gregory H. Woods,

I am contacting you to request an official court analysis of my sentence
exposure. I have calculated it myself using 2Q2.1 and 2B1.1, but I
asking the court to please assist me in this matter. If this is a “Pre-Plea

PSIR”, then I would like to request that.

Please let me know if there is any other method, paperwork or format to
request this. Thank you.

Sincerely,

1 ra Cherif

ma

 

1 Federal Rule of Criminal Procedure 32(e)(1) provides that under appropriate
circumstances, and with the written consent of the defendant, the Court may order
the United States Probation Office to conduct a Presentence Investigation and
prepare a PSR for a defendant prior to the entry of a plea of guilty or nolo
contendere.

 
Case 1:19-cr-00338-GHW Document 108 Filed 08/17/21 Page 2 of 2

 

Amara Cherif
354 Doremus Avenue
Newark, NJ 07105

 

Hon. Gregory H. Woods
Clerk of Gourts

500 Pearl Street

New York, NY 10007.

            

wD

sia 's'0

‘Date
KL AOD

goan
scooMm

 
